             Case 1:20-cv-04012-LLS Document 13 Filed 09/03/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RUDY ROSENBERG, et al.,

                             Plaintiffs,
                                                                 20-CV-4012 (LLS)
                     -against-
                                                                      ORDER
CITY OF NEW YORK, et al.,

                             Defendants.

LOUIS L. STANTON, United States District Judge:

         By order dated May 28, 2020, Chief Judge McMahon dismissed this action without

prejudice as duplicative of a substantially similar suit that remains pending under docket number

20-CV-3911. This action was then reassigned to my docket to address motions for

reconsideration of the order of dismissal and other relief (ECF Nos. 8-9), which I denied.

         This matter is now before me on a second motion for reconsideration and order to show

cause. The Court’s July 13, 2020 order (ECF No. 11) indicated that this matter had been

reassigned to my docket. Plaintiffs’ motion for reconsideration notes, however, that the docket

sheet failed to reflect the reassignment of this matter to me; this has now been corrected. The

Court otherwise denies the motion for reconsideration and for an order to show cause. (ECF No.

12.) 1

         On August 9, 2020, Plaintiffs submitted notices of appeal without their true names. The

Court has previously denied the applications to proceed anonymously or restrict viewing of the


         1
          The Court noted in the July 13, 2020 order denying the motions (ECF Nos. 8-9) that
two plaintiffs had never submitted IFP Applications in this action. Because this created some
doubt whether they intended to participate in this action, which was already closed, the Court
referred to Rudy Rosenberg as “Plaintiff” in the order denying the motions (ECF No. 11).
Plaintiffs note in this second motion for reconsideration that the other two individuals were not
dismissed from this action before the case was closed.
           Case 1:20-cv-04012-LLS Document 13 Filed 09/03/20 Page 2 of 2




docket. Despite these issues with the notices of appeal, the Court directs the Clerk of Court to

process the notices of appeal.

                                             CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiffs and note service

on the docket. The Court grants the request to correct the docket to reflect that the matter was

reassigned to me but otherwise denies the motions for reconsideration and for an order to show

cause. (ECF No. 12.)

         The Court directs the Clerk of Court to process the August 9, 2020 notices of appeal

despite the deficiencies in those notices.

Dated:     September 2, 2020
           New York, New York

                                                                  Louis L. Stanton
                                                                     U.S.D.J.




                                                   2
